*33OPINION OF THE COURT
Per Curiam.
Order, dated July 26, 2016, affirmed, without costs. Order, dated September 22, 2016, modified, by striking the condition barring tenant from filming or videotaping the required repairs to be performed by landlord; as modified, order affirmed without costs.
In the absence of any evidence that tenant’s intra-apartment video surveillance system interfered with landlord’s attempts to make required repairs, tenant should not have been barred from filming the repair work conducted within her apartment. There being no cause to further delay the abatement of the long-standing mold condition in tenant’s bathroom and to complete other previously ordered repairs, landlord is directed to undertake this work forthwith.
We have examined tenant’s remaining contentions and find them to be without merit.
Schoenfeld, J.P., and Ling-Cohan, J., concur.